DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 7 recite “the seat rest” in line 1.  This phrase lacks sufficient antecedent basis.  It appears Applicant intended to recite - - the seat base - - or - - the back rest - -.  Clarification is required.   Claim 10 recites the phrase “capitively secured” in line 2.  It is not clear what is meant by this phrase.  Clarification is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laundre (US 2019/0313863).  Laundre discloses a chair comprising a seat base (130); a backrest (140); the backrest having a first arm (141) connected to the seat base (130) by a first pivot (506) and a second arm (141) connected to the seat base by a second pivot (506) so that the backrest (140) can pivot between a first (closed) position and a second (opened) position and the first pivot being biased so that in the absence of any force applied by a user, the back rest maintains the first closed position wherein a damper (507) is included to ensure to retard movement of the seat from the second position to the first position in the absence of any force applied.  With respect to claim 2, the damper (508) engages with the second pivot (506).  With respect to claim 3, the damper comprises a friction surface (note the ridges of the element) secured to an arm which bears against a bearing surface (153) secured to the seat base (130).    With respect to claim 4, the damper is urged against the bearing surface by resilient member (507).  With respect to claim 5, the first pivot includes a torsion spring (595) to resists pivoting movement from the first position to the second position.  With respect to claim 6, the backrest is biased to the first closed position.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clute (3,066,980).  Clute discloses a chair (10) including a seat base (50), at least one attachment element (30)(32) having a hook end that is engageable with a bleacher plank (34) slidably secured to the seat base with a tightener (30) that bears against the seat base to draw the attachment element toward the seat base.  With respect to claim 9, two oppositely orientated attachment elements (see Figure 3 and how they are both oriented inward…also not element (44) which constitutes another oppositely oriented attachment element).  With respect to claim 10, the attachment elements are capitively secured to the seat base for installation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laundre (US 2019/0313863).  As disclosed above, Laundre reveals all claimed elements with the exception of a backrest biased to a second upright or open position.  It would have been obvious to one of ordinary skill to modify the spring such that it relaxes upon opening of the seat (reverse the spring) since such a modification would ensure that the seat back is not pressing against the user when the user is seated, thereby improving user comfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sasaki et al. (7,543,890) (note bias forward); Fongers (7,303,235) (note mounting to bleacher plank).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636